 Case 2:20-cv-02509-PA-PVC Document 54 Filed 01/13/21 Page 1 of 2 Page ID #:1123



 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8

 9

10

11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
13
     OH MY GREEN, INC.,                      Case No. 2:20-cv-02509-PA-PVC
14

15                    Plaintiff,             ORDER GRANTING JOINT
                                             STIPULATION FOR DISMISSAL
16
                v.                           WITH PREJUDICE
17
     SELENA SENORA CUFFE,
18

19                    Defendant.
20

21

22

23

24

25

26

27

28

     ORDER GRANTING JOINT STIP.                    CASE NO. 2:20-cv-02509-PA-PVC
     FOR DISMISSAL                                                             1
 Case 2:20-cv-02509-PA-PVC Document 54 Filed 01/13/21 Page 2 of 2 Page ID #:1124



 1         Based upon the stipulation between the parties and their respective counsel, it
 2   is hereby ORDERED that this action is dismissed with prejudice in its entirety. Each
 3   party shall bear its own attorneys’ fees and expenses.
 4

 5         IT IS SO ORDERED.
 6

 7

 8   Dated: January 13, 2021                 By:
 9                                                          Percy Anderson
                                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING JOINT STIP.                          CASE NO. 2:20-cv-02509-PA-PVC
     FOR DISMISSAL                                                                   2
